Citation Nr: 1722812	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for Graves' disease, status post radioactive iodine thyroid ablation, in excess of 10 percent prior to November 21, 2015, and in excess of 60 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1989 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted entitlement to service connection for Graves' disease at 10 percent disabling effective January 1, 2010.  

In July 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The claim was previously before the Board and was remanded for further development in September 2015.  The claim was remanded to afford the Veteran an examination to determine the severity of her disease.  An examination was completed in November 2015.  In a January 2016 rating decision, the Veteran's disability rating was increased to 60 percent effective November 21, 2015.

It is noted for the record that in addition to the issue listed above, the Veteran also filed a November 2011 substantive appeal (Form 9), in response to the issuance of September 2011 Statement of Case, with respect to the issue of entitlement to service connection for a right wrist condition.  On remand, a March 2016 rating decision granted entitlement to service connection for a right wrist.  The issue is no longer before the Board and will not be addressed in this decision. 

The issue of entitlement to service connection for vitiligo has been raised by the record in a September 2016 statement in support of claim (VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to November 21, 2015, the Veteran's Graves' disease was manifested by weight gain, constipation, mental sluggishness, intermittent tachycardia, and continuous medication required for control.

3.  From November 21, 2015, the Veteran's Graves' disease is manifested by cold intolerance, weight gain, constipation, mental sluggishness, intermittent tachycardia, and continuous medication required for control.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for Graves' disease prior to November 21, 2015 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2016).

3.  The criteria for a disability rating in excess of 60 percent for Graves' disease from November 21, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7900 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for Graves' disease.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the Veteran in obtaining the identified and available evidence needed to substantiate the claim.  VA medical records have been associated with the file.  Additionally, the Veteran has been afforded VA examinations, to include a January 2010 examination, February 2011 examination, and November 2015 examination.  The discussion below reflects that these examinations were based on consideration of the Veteran's medical history and described her symptoms in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board therefore finds that when considered together with the entire record, these examinations are adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Board will therefore proceed to the merits of the claim.

Analysis

The Veteran asserts that she is entitled to an increased disability rating for Graves' disease in excess of 10 percent prior to November 21, 2015, and in excess of 60 percent thereafter.

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disorder, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Graves' disease is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7900, pertaining to hyperthyroidism.  Under DC 7900, a 10 percent rating is warranted for tachycardia, which may be intermittent, and tremor, or; continuous medication required for control.  A 30 percent rating is warranted for hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating is warranted for hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A maximum 100 percent rating is warranted for hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight; and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  

Hypothyroidism is rated under 38 C.F.R. § 4.119, DC 7903.  Under DC 7903, a 10 percent rating is warranted for fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

In January 2010, the Veteran was afforded a general VA examination.  She was noted to be on levothyroxine medication for her Graves' disease.  Upon examination, the examiner determined that her hypothyroid was completely controlled.  The examiner noted that the Veteran's Graves' disease did not affect the Veteran's activities of daily living.  

Records from June 2010 to December 2011 indicate that the Veteran's blood pressure and pulse were within normal limits, weight was stable, and that the Veteran did not have any sympathetic nervous system or gastrointestinal symptoms associated with her thyroid disease.  In a June 2010 VA optometry note, the Veteran had dry eye syndrome secondary to Grave's disease and had blurred vision.  It was determined that she had Graves' disease without ocular manifestation.  In an October 2010 VA consultation, the Veteran's blood pressure was noted as 109/68, pulse was 89, and weight was 141 pounds.  In a January 2011 VA note, the Veteran presented for follow-up with pelvic pains and heavy periods; however, no medical determination was made as to whether they were related to her thyroid disease.  Blood pressure was recorded at 114/68 and weight was 144 pounds.  In a February 2011 VA social work note, the Veteran reported that her eyes burned, watered, and were extremely sensitive to light.  In relation to her medical history, the Veteran described that her eye problems stemmed from Grave's disease and that her thyroid disease affected her in various ways: chronic pain, migraines, back pain, and complications with her neck, knees, elbows, and wrists.  In a March 2011 VA physician note, the Veteran's TSH levels were noted to be within normal limits, blood pressure was noted to be 108/71, heart rate was 95, and weight was 147 pounds.  In a December 2011 Army health clinic note, it was noted that the Veteran was not doing a good job of taking her medications, but, upon examination, there were no hyperthyroid symptoms and no palpable thyroid or nodules.

In a February 2011 VA examination, the Veteran reported fatigue, depression, flat affect, neurologic symptoms, cardiovascular symptoms, gastrointestinal symptoms, numbness and tingling in the left arm, cold and heat intolerance, constipation, and stable weight.  Upon examination, the following were noted: normal-sized thyroid; pulse of 92; blood pressure reading of 110/77; pupils were equal, round, and reactive to light; extraocular muscles were intact; red reflex was noted during funduscopic examination; no evidence of vascular nicking; normal muscular strength of the upper and lower extremities; bilateral carpal tunnel, but with good strength and hand grip; no tremor; and no lower extremity edema.  The examiner determined that the Veteran's Graves' disease was in remission, based on the physical examination and previous thyroid stimulating hormone levels.  

From March 2012 to March 2015, records reveal that the Veteran had one instance of tachycardia, mild weight gain, and constipation.  In a March 2012 Army health clinic note, it was observed that the Veteran had no hyperthyroid or hypothyroid symptoms, and was doing well except for a mild weight problem, tachycardia, and constipation.  TSH levels were 0.95 and T4 levels were 1.35.  In a May 2013 VA note, the Veteran's TSH level was elevated at 9.72 while T4 levels were within normal limits at 0.90.  Her weight was observed to be 159 pounds, blood pressure was 92/58, and heart rate was 83.  In an August 2013 VA optometry note, the Veteran reported longstanding photosensitivity and blurry vision and, upon examination, the Veteran was assessed with dry eye syndrome.  Testing was negative for a finding of Graves' ophthalmopathy.  In a September 2013 VA note, the Veteran's pulse was 79, blood pressure was 107/60, and weight was 159 pounds.  Later that month, the Veteran was seen for lower abdominal pain and constipation, but there was no evidence of any association between these symptoms and her thyroid disease.  The Veteran reported no weight loss and was observed to have a pulse of 88 and blood pressure of 92/62.  In a January 2014 VA primary care note, the Veteran's blood pressure was 104/60, weight was 160 pounds, and pulse was 86.  In a June 2014 VA optometry note, screening for Graves' ophthalmopathy was negative again.  In a September 2014 VA mental health note, the Veteran complained of losing weight due to antidepressants for her service-connected depressive disorder.  In a November 2014 VA primary care note, however, the Veteran's weight remained at 160 pounds and her blood pressure was 104/66.  In December 2014, the Veteran's TSH levels were below normal at 0.03, but T4 levels were within normal limits and, as such, her medication dosage was not changed.  In a March 2015 VA treatment note, the Veteran's blood pressure was 115/76, pulse was 93, and weight was 160 pounds.

In a July 2015 hearing, the Veteran reported symptoms of tingling; weight loss; weight gain due to depression and anxiety medications; menstrual cycle changes to include intermittent bleeding; constant pain to include back pain and migraines; and bowel changes to include diarrhea after taking medication.  The Veteran denied receiving any blood pressure medication.  She also reported that the last period of treatment for her thyroid disease occurred in November of the prior year, when she was informed by her provider that her thyroid levels were being monitored as they "didn't look too hot."

In a November 2015 VA examination, a diagnosis of Graves' Disease was provided.  The following symptoms were noted and associated with hyperthyroid: emotional instability, fatigability, muscular weakness, and irregular or absent menstrual periods.  The following symptoms were noted and associated with hypothyroid: fatigability, constipation, mental sluggishness, depression, and cold intolerance.  Upon examination, eyes were normal, neck was normal with no palpable thyroid enlargement or nodules, pulse was regular with a heart rate of 85, deep tendon reflexes were normal, and blood pressure readings were 98/60 and 96/57.  The examiner opined that the Veteran has a severe disability as her thyroid condition is poorly controlled and has had abnormal levels since she was last seen by a provider in November 2014. 

In an August 2016 VA examination, a diagnosis of gastroesophageal reflux disease (GERD) was provided.  The Veteran reported symptoms of reflux and regurgitation.  Upon examination, the examiner opined that the Veteran's current GERD was less likely than not related to the thyroid condition based on examination findings and medical literature.

In a September 2016 statement, the Veteran stated that she has attended numerous appointments where she was told that her thyroid was enlarged.  She further stated that her eye condition, depression, anxiety, fatigue, and fibromyalgia are the result of Graves' disease. 

The Board finds that the Veteran is competent to testify and report symptoms that she has observed and personally experienced.  However, she is not competent to testify to matters requiring medical expertise, to include determining which conditions her symptoms may be attributed to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  For example, in a February 2011 VA social work note, the Veteran reported that she had chronic pain, migraines, and complications of the eye, back, neck, knees, elbows, and wrists that all stemmed from her thyroid condition.  However, the record does not indicate that the Veteran has the sufficient medical expertise or training to provide such opinions.  As such, the Veteran's reports of symptoms that have been observed are probative, but her determinations of which diseases her symptoms may be attributed to, are entitled to less probative weight than the medical evidence of record.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating of 30 percent under DC 7903 is warranted prior to November 21, 2015 and a rating in excess of 60 percent under DC 7900 thereafter is not warranted.  

The Board has considered all appropriate diagnostic codes in order to afford the Veteran the greatest benefit, to include DC 7900 and DC 7903.  

The Board additionally notes that evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  In this case, the Veteran's symptoms of emotional instability and mental disturbance (depression), sleepiness, fatigability, and eye manifestations are duplicative symptoms that are already separately compensated by other service-connected conditions, to include service-connected depressive disorder, fibromyalgia, and Meibomian gland dysfunction.  As such, consideration of those symptoms would violate the rule against pyramiding and will not be considered for the Veteran's Graves' disease rating.

Prior to November 21, 2015, the evidence indicates that the Veteran had symptoms of: weight gain, constipation, intermittent tachycardia, and continuous medication required for control.  

After November 21, 2015, the evidence indicates that the Veteran had symptoms of: cold intolerance, weight gain, constipation, mental sluggishness, intermittent tachycardia, and continuous medication required for control. 

The Board has evaluated the Veteran's Graves' disease under DC 7900.  However, the record does not support a finding of emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure for the entire appeal period.  The Veteran's blood pressure was within normal limits during the entire appeal period.  There is only one instance of tachycardia documented in the record.  The Board acknowledges the Veteran's September 2016 statement reporting that she was told that she had an enlarged thyroid.  However, the evidence of record is against such a finding.  The December 2011 Army health clinic note and November 2015 VA examination revealed no palpable thyroid enlargement or nodules.  Further, the Veteran's Graves' disease was not manifested by thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms and, as such, a rating of 100 percent is not warranted.  The Board acknowledges that there is one instance of tachycardia in the record.  However, tachycardia did not occur with sufficient frequency to warrant a 100 percent rating and, at most, would constitute intermittent tachycardia, which is contemplated at the 10 percent rating.  The Board also notes that the Veteran had constipation, but this symptom alone is insufficient to meet the requirements set forth in the 100 percent criteria under DC 7900.  As noted above, consideration of an eye manifestation would constitute pyramiding.  Even if the Board moved the manifestation of eye symptoms from the service-connected Meibomian gland dysfunction to the service-connected Graves' disease, the Veteran still would not meet the 100 percent criteria as there is no evidence of thyroid enlargement, muscular weakness, loss of weight, and sympathetic nervous system or cardiovascular symptoms.  As such, the record is against a finding of a 100 percent rating under DC 7900. 

The Board has also considered DC 7903.  The 60 percent criterion for DC 7903 requires muscular weakness, mental disturbance, and weight gain.  There is evidence of mild weight gain in March 2012, but that symptom is insufficient to warrant a 60 percent rating for the entire appeal period.  Additionally, the cause of weight gain is unclear, but the Veteran testified observing that she gained weight within a month after taking medications for her depression and anxiety.  Even affording the Veteran the benefit of the doubt by assuming that weight gain was due to her thyroid condition, there is no evidence of muscular weakness.  As noted above to the extent there is evidence of depression, that symptom is contemplated in the rating for the service-connected depression.  As such, a 60 percent rating prior to November 21, 2015 is not warranted.  Further, the Veterans' Graves' disease was not manifested by hypothyroidism with muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness as required for a higher 100 percent rating under DC 7903.  The Veteran has complained of cold intolerance, but that symptom alone is insufficient to warrant a 100 percent disability rating.  As noted above, the Veteran's depression, sleepiness, and fatigability are already compensated separately by her service-connected depressive disorder and fibromyalgia.  There is no evidence of dementia or slowing of thought that is indicative of mental disturbance.  Even assuming that the Veteran's depression and sleepiness could be attributed to her thyroid disease, the evidence is still against a finding of muscular weakness, cardiovascular involvement, and bradycardia due to Graves' disease.  As the record lacks evidence of the above-indicated symptoms, the Board finds that a 100 percent disability under DC 7903 is not warranted.  

As such, prior to November 21, 2015, a rating of 30 percent under DC 7903 is warranted.  From November 21, 2015, a rating in excess of 60 percent under DC 7900 is not warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for Graves' disease prior to November 21, 2015 is granted. 

Entitlement to a disability rating in excess of 60 percent for Graves' disease from November 21, 2015 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


